Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 claims “a the corresponding real-life player”, it appears that the word “the” was inadvertently added.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the number of missed points".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:

1. A computer-implemented method comprising:
receiving, through a user interface, a selection of choices submitted by a user in association with a first game period scheduled according to a real-life sports game period, the selection of choices including one or more virtual players selected for a game roster from among a plurality of virtual players, the plurality of virtual players being respectively associated with a plurality of real-life players included in a pool of players participating in real-life sports games during the first game period;
assigning performance ratings to the selected virtual players based on statistical analysis of performance data available for the corresponding real-life players during the first game period;
computing a total score for the user based on the assigned performance ratings for the selected virtual players for the duration of the first game period; and
rewarding the user with proceeds collected from a plurality of other users participating in the game, in response to determining that the computed total score for the user indicates that the user’s roster of virtual players was one of the worst performers from among other users’ rosters of virtual players.
The above underlined portion of representative claim 1 recites a judicial exception because the steps related to receiving, assigning, and collecting are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could draft a team with pen and paper, observe the real life players, and compute a score for the fantasy game entirely mentally or 
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
The method being implemented on a computer, and being received thru a user interface, as well as the additional limitations of claim 11/16 of a programmable processor, and a non-transitory computer readable storage medium are not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
The method being implemented on a computer, and being received thru a user interface, as well as the additional limitations of claim 11/16 of a programmable processor, and a non-transitory computer readable storage medium do not amount to significantly more as it is mere instructions to 
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-10, 12-15, and 17-20 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 9, 11-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amaitis (US 20140011573).
In re claims 1, 11, and 16 Amaitis discloses
Receiving, through a user interface, a selection of choices submitted by a user in association with a first game period scheduled according to a real-life sports game period, the selection of choices including one or more virtual players selected for a game roster from among a plurality of virtual players, the plurality of virtual players being respectively associated with a plurality of real life players included in a pool of players participating in real-life sports games during the first game period  (paragraph 24, 29, participant selects active real life players to form a fantasy team, paragraph 34 discloses the game period that the game may be during)
Assigning performance ratings to the selected virtual players based on statistical analysis of performance data available for the corresponding real-life players during the first game period (paragraphs 68-70, 76 game logs of the game are used to award points to fantasy sports teams)
Computing a total score for the user based on the assigned performance ratings for the selected virtual players for the duration of the first game period and (paragraph14,  68-70, 76, the participant receives points each time one of their players receives points, which are summed)
Rewarding the users with proceeds collected from a plurality of other users participating in the game (paragraph 25, fees are received and pool, and then an award is provided to the determined winner), in response to determining that the computed total score for the user indicates that the user’s roster of virtual players was one of the worst performers from among other users’ roster of virtual players (paragraph 102, an embodiment is provided wherein players attempt to choose the lowest level of players in each tier to attempt to choose the poorest performers)
In re claim 11, Amaitis further discloses at least one programmable processor and a non-transitory machine readable medium (paragraph 27) 
In re claims 2, 12 and 17, Amaitis discloses the pool of players participating in the real-life sports game during the first game period includes a number of real-life players who play a first sports position in a team sport upon which the first game period is based (paragraph 46)
In re claim 3, Amaitis discloses one or more virtual players associated with one or more of the real-life players who are injured or unable to play may not be selected by the user as a part of the game roster (paragraph 47, players who are unable to play may not be selected, it is noted by examiner that the claims include a Markush group, and as such, the prior art is only required to teach one of the limitations claimed within the Markush group)
In re claims 4, 14, and 19 Amaitis discloses adjusting the score based on real-time events associated with the real-time players (paragraph 75-76 real time events are received, and then are converted into points and used to adjust the score of a participant’s team)
In re claim 6, Amaitis discloses the real time events include at least one of penalties, injuries, bad plays, or miscues associated with the corresponding real-life players (paragraph 75 discloses “incomplete passes” “interceptions” “fumbles” as bad plays or miscues.  As this is a Markush group, only one of the limitations is required to be taught by the prior art)

In re claim 9, Amaitis discloses rewarding the first user and the second user with an amount equal to the average value of the sum of a first ranking reward and a second ranking reward (paragraph 99 discloses splitting of the prize pool) 
In re claims 13 and 18, Amaitis discloses the number of real-life players is greater than a total number of game periods in a game season (paragraph 34 discloses a fantasy sports contest which lasts “an entire season” which would mean one game period in a game season, as players are selecting players among multiple options, thus would mean there are two or more players, which would mean there are more players than game periods in a game season)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaitis in view of Lukasik (US 20170113147).
In re claims 5, 15 and 20, Amaitis discloses the computing of the total score comprises adjusting the total score based on critical factors (paragraphs 68-70, 76 game logs of the game are used to award points to fantasy sports teams, the critical factors would be factors such as “a number of points scored by each player, a number of bases stole, a number of yards run, a number of passes completed, a 
In re claim 7, Amaitis appears to disclose the critical factors include association of the corresponding real-life player with a real-life coach being identified as a sub optimal performer, or the number of missed points by a the corresponding real-life player (paragraph 75 discloses incomplete passes, which teaches “number of missed points” under the broadest reasonable interpretation.  It is noted by examiner that this is a Markush group and thus only one limitation needs to be taught by the prior art), further Lukasik more clearly discloses the critical factors include a number of missed points by a real-life player (paragraph 52 discloses negative points for missed kicks). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Amaitis with Lukasik in order to increase the variety of critical factors that can be used to determine a player’s performance
In re claim 10 Amaitis fails to disclose the user is allocated a maximum salary amount when selecting the one or more virtual players for the game roster, such that the sum of salaries associated with the selected virtual players is less than or equal  to the maximum salary amount, however Lukasik discloses the user is allocated a maximum salary amount when selecting the one or more virtual players for the game roster, such that the sum of salaries associated with the selected virtual players is less than or equal  to the maximum salary amount (paragraph 12)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Amaitis with Lukasik in order to allow for different formats of selecting players.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715